DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the title generically relates to battery management and does not reflect the inventive concept found within the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mazda Motor Corp [JP 2010-067502]*.
*Note that the above cited foreign document already has a copy and translation filed on record with the IDS filed on 02/14/2020 and therefore a duplicate copy is not provided with this action.
With respect to claims 1, 17, and 18, Mazda discloses a battery management device comprising:
a secondary battery [page 2; degradation analysis is performed for a battery]; a state management unit that measures or estimates an AC resistance value of the secondary battery at a plurality of points of time [page 2, inner impedance of the battery is found from an AC current applied at a given frequency, par. 0004 further discloses the means variably controls the operation period and performs impedance calculations for each frequency and therefore discloses multiple points in time of calculations], estimates transition of the AC resistance value of the secondary battery by referring to AC resistance values at the plurality of points of time [page 2 and par. 0004, i.e. by referring to the impedance judgement map], and estimates a remaining period of use elapsed until the AC resistance value of the secondary battery reaches a resistance threshold value corresponding to a point of time of end of use of the secondary battery [par. 0035-0040, multiples stages relate to the SOH/deterioration of the battery with equates to a remaining use; the threshold can be i.e. 20% since that is disclosed at being a threshold for battery failure/replacement]; and an operation management unit that changes a method of use of the secondary battery to a method of use that imposes a smaller load or stops using the secondary battery, when the remaining period of use of the secondary battery is shorter than a predetermined period of time [par. 0035-0040; a battery use condition is changed based on the determination of the AC impedance and therefore the battery deterioration].

With respect to claims 2 and 3, Mazda further discloses the state management unit measures an AC voltage and AC current of the secondary battery by inducing an AC current/applying an AC voltage of par. 0003, see also par. 0034].

With respect to claims 4-5 and 19-20, Mazda further discloses the predetermined frequency is of a value in a range 100 Hz—10 kHz, specifically 1kHZ [par. 0034].

With respect to claim 7, Mazda further discloses the state management unit causes a sinusoidal current or a rectangular pulse current to be superimposed on a charging current or a discharging current of the secondary battery and measures the AC resistance value by calculating a ratio between an amplitude of the superimposed current and an amplitude of an AC voltage measured [par. 0004 and 00035-0040; note that a battery cannot receive solely AC energy without failure so the disclosed charging control and charging current would be DC sources and the therefore the AC impedance method of applying the predetermined frequency is in addition to the charging current, i.e. superimposed].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazda Motor Corp [JP 2010-067502] as applied above.
With respect to claim 6, Mazda does not detail how the frequency is produced. However using a band-pass filter having a transmission peak near the predetermined frequency to be produced is routine and well-known in the art by a person having ordinary skill in the art. Applicant has provided no additional disclosure in the specification regarding any unexpected or non-conventional results by using any specialized band-pass filter. Therefore the Examiner takes official notice on the use of a band-pass filter to produce a certain frequency. The benefit being using a well-known/common and industry standard type of filter to produce the desired frequency by the user. 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazda Motor Corp [JP 2010-067502] as applied above and further in view of Sony Corp [JP 2010-124629]*.
*Note that the above cited foreign document already has a copy and translation filed on record with the IDS filed on 02/14/2020 and therefore a duplicate copy is not provided with this action.
With respect to claim 8, Mazda fails to disclose measuring a voltage change of the battery. However, Sony discloses an impedance calculating method wherein charging or discharging the secondary battery with a predetermined current value, measures a value of voltage change of the secondary battery in a predetermined period of time since charging or discharging is started, and estimates the internal resistance value from a ratio between the value of voltage change and the predetermined current value [claim 3; par. 0010-011 and 0015-0028; the impedance is measured based on the variation amount of the current/voltage of the battery cell].
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant claims to have modified Mazda to perform the calculation as a result from 

With respect to claims 9-11, Sony fails to discloses the predetermined period of time is 10 ms or shorter, 1 ms or shorter, or the predetermined period of time is 0.5 ms. However, It would have been obvious to a person having ordinary skill in the art to set/use the claimed period of times since it has been held that discovering optimum values and workable ranges involves only routine skill in the art. Applicant has provided no support in the specification regarding unexpected result from the exact times and the person with ordinary skill can figure the claimed time without undue experimentation. The benefit of provided a measurement in the milliseconds would be to provide a reading that is performed very quickly and then can provide more precise and accurate indications of the impedance and changes of the battery pack. 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazda Motor Corp [JP 2010-067502] as applied above and further in view of Kanada Ryo [KR 2016-0150022]*.
*The citations below correspond to the translated document, the NPL attached document.
With respect to claims 14 and 16, Mazda discloses when the remaining period of use of the secondary battery is shorter than the predetermined period of time but fails to disclose the operation management unit lowers a charging rate in a high SOC zone in which state of charge (SOC) of the secondary battery is higher than a predetermined value and the operation management unit either lowers an upper limit value of a SOC range of the secondary battery used or raises a lower limit value of the SOC range of the secondary battery used. 
However charging current suppression at high SOC and manipulation of a battery SOC to not be held at its extremes (low SOC and high SOC) are known techniques in the art of battery charging for page 15; limiting of charging current and raising lower limit SOC].
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Mazda to institute the deterioration suppressing mechanisms as taught by Kanada for the benefit of slowing down/stop contributing to the deterioration of the battery and thereby promote increased life. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazda Motor Corp [JP 2010-067502] as applied above and further in view of Tanaka et al. [US 2017/0366023].
With respect to claim 15, Mazda discloses when the remaining period of use of the secondary battery is shorter than the predetermined period of time as detailed above but fails to disclose the operation management unit lowers a charging rate at a temperature lower than a predetermined temperature.
However, it is known in the art of battery charging that high charging rates, particularly at temperature extremes both high a lower contribute to degradation. For example, Tanaka teaches lowers a charging rate at a temperature lower than a predetermined temperature [par. 0163]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Mazda to lower the charging rate at lower temperatures for the benefit of slowing down/stop contributing to the deterioration of the battery and thereby promote increased life. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “after the secondary battery is started to be charged or discharged, the state management unit changes a charging current or a discharging current of the secondary battery in stages until the charging current or the discharging current of the secondary battery reaches a current value defined by a load, measures a value of voltage change of the secondary battery in each stage, and estimates the AC resistance value in each state.”
Claim 13 depends from claim 12 and is objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859